Citation Nr: 0115250	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-19 994	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for 
postoperative left rotator cuff repair, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
March 1994 to July 1998.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO) which granted 
service connection for postoperative left shoulder injury and 
assigned a 10 percent evaluation effective July 12, 1998, the 
day following the veteran's discharge from service.  This 
case was transferred to the Board in January 2001.


FINDING OF FACT

Manifestations of the veteran's left shoulder disability more 
nearly approximate limitation of motion of the minor 
extremity to shoulder level.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for 
postoperative left rotator cuff repair have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71, 
4.71a, Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a rating in excess of 10 percent for 
his service-connected postoperative left rotator cuff repair.

Initial matters - duty to assist/standard of proof

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records, 
including the VA examination report dated in March 1999.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's service medical records reveal that he injured 
his left shoulder in June 1996 moving heavy objects.  
Examination revealed a probable rotator cuff tear.  He 
underwent surgery in July 1996 for his apparent rotator cuff 
injury.  A December 1996 MRI of the left shoulder revealed a 
complete tear of the supraspinatus tendon with retraction and 
atrophy of the supraspinatus muscle.  According to a Medical 
Evaluation Board report dated in April 1998, the veteran had 
a severe left rotator cuff tear and had had left shoulder 
surgery three times; range of motion was limited to 90 
degrees of elevation.  It was noted on an April 1998 Physical 
Evaluation Board report that the veteran had left shoulder 
pain and decreased range of motion with status post failed 
rotator cuff repair and a detached deltoid.

According to a January 1999 medical examination report from 
D.D.S., M.D., the veteran had fairly good muscle bulk.  There 
was a positive drop arm test for left rotator cuff 
insufficiency, crepitus with shoulder range of motion, and 
moderate weakness.  There was a positive impingement sign.  
The veteran had 80-90 percent normal passive range of motion; 
active motion was noted to be not as good in elevation.  
Internal rotation was near normal.  It was reported that X-
rays showed evidence of early proximal migration of the 
humeral head and irregularity of the acromial undersurface 
with fairly generous appearing resection of the tuberosity 
region of the humerus.  The impression was rotator cuff 
insufficiency of the left shoulder, status post multiple 
surgeries.  Dr. S. noted that the veteran would most likely 
develop rotator cuff arthropathy.  Dr. S. said that he would 
rate the veteran at 38 percent of the upper extremity, which 
translated into 23 percent of the whole person based on 
American Medical Association guidelines.  The rating was 
based on expectation of the state of the veteran's shoulder 
after anticipated deterioration.


The veteran complained on VA examination in March 1999 of 
chronic pain and loss of motion of the left shoulder, with 
chronic periods of flare-up of joint disease.  It was noted 
that the veteran is right-handed.  Physical examination did 
not reveal any dislocation or recurrent subluxation.  It was 
noted that the veteran's left shoulder did not have any 
effect on his occupation and daily activities.  Motion of the 
left shoulder included 110 degrees of flexion, 100 degrees of 
abduction, 80 degrees of external rotation, and 45 degrees of 
internal rotation.  There was tenderness to palpation about 
the joint and irregularity and abnormal protrusion of the 
bony structure.  The extent of left shoulder flare-ups was 
noted to be unknown.  X-rays revealed irregularity at the 
lateral aspect of the left humeral head, possible due to 
previous injury.  Two color photographs of the veteran left 
shoulder, taken in March 1999, were associated with the 
examination report.  The diagnosis was status post surgical 
intervention times three.

Pertinent law and regulations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a disability 
was not limited to that reflecting the then-current severity 
of the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 U.S.C.A. § 4.7 (2000).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

Analysis

Schedular rating 

The veteran is currently in receipt of a 10 percent 
evaluation for postoperative left rotator cuff repair (his 
minor extremity) which is currently evaluated under 
Diagnostic Codes (DC) 5299-5203.  DC 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 
(2000). 

In this case, the Board has considered which DC is "more 
appropriate".  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  It 
appears from the medical evidence of record, which has been 
reported in detail above, that the veteran's current 
diagnosis of postoperative left rotator cuff repair is best 
rated under DC 5201, based on limitation of motion of the 
left shoulder.  


Under DC 5201, for limitation of motion of the minor arm, a 
20 percent rating is granted when the limitation is at the 
shoulder level or is midway between the side and the shoulder 
level; a 30 percent rating is granted when limitation is to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2000).  

Full range of forward flexion and abduction of the shoulder 
is from 0-180 degrees; full range of internal and external 
rotation is from 0-90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2000).

The veteran's service medical records reveal that he 
underwent three surgeries on his left shoulder due to 
problems with his rotator cuff, including tear of the 
supraspinatus tendon and detachment of the deltoid.  Range of 
motion of the shoulder was limited to 90 degrees of elevation 
in April 1998.  When seen by Dr. D.D.S. in January 1999, 
passive range of motion was 80-90 percent of normal, active 
motion was noted to be not as good in elevation; no specific 
degree of motion was given for active elevation of the left 
shoulder.  VA examination in March 1999 showed that motion of 
the left shoulder was restricted to 110 degrees of flexion, 
100 degrees of abduction, and 45 degrees of internal 
rotation.  Although flexion and abduction of the left 
shoulder were not restricted to shoulder level, which is 
90 degrees, on VA examination in March 1999, the Board finds 
that limitation of motion of the left shoulder is not very 
much greater than shoulder level and approximates limitation 
of motion to shoulder level, warranting an evaluation of 
20 percent under DC 5201.  See 38 C.F.R. § 4.7 (2000). 

A rating in excess of 20 percent for limitation of motion of 
the minor shoulder is not warranted under DC 5201 because 
that would require restricted motion to approximately 25 
degrees from the side, which is not shown or nearly 
approximated.  As discussed by the Board above, limitation of 
motion only approximates that at the shoulder level.

The Board must now determine whether a rating greater than 20 
percent can be assigned under another applicable DC.

A higher rating cannot be assigned for ankylosis of the left 
shoulder under 38 C.F.R. § 4.71a, DC 5200 because the 
evidence shows that the veteran does not have ankylosis of 
the left shoulder.   "Ankylosis is '[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint,' STEDMAN'S MEDICAL DICTIONARY 
87 (25th ed. 1990)."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  A rating in excess of 20 percent is not warranted 
under DC 5202 because there is no evidence of fibrous union 
of the humerus.  A rating in excess of 20 percent is not 
warranted under DC 5203 because the maximum evaluation 
provided under that code is 20 percent.

It has been contended that a rating could be assigned for the 
veteran's service-connected shoulder disability under the 
appropriate codes for muscle injury.  Service medical records 
show that the veteran's service injury resulted in some 
atrophy of the supraspinatus muscle and affected the deltoid 
tendon.

DC 5303 provides for evaluation of impairment to Muscle Group 
III, the intrinsic muscles of the shoulder girdle, which 
consist of the pectoralis major (clavicular and deltoid).  
Functions involve elevation and abduction of the arm to 
shoulder level and acting with muscles of Muscle Group II in 
forward and backward swing of the arm.  For involvement of 
the nondominant extremity, a 20 percent evaluation may be 
assigned for moderate or moderately severe damage and a 30 
percent evaluation may be assigned for severe damage.  38 
C.F.R. § 4.73, DC 5303 (2000).

DC 5304 provides for evaluation of damage to Muscle Group IV, 
the intrinsic muscles of the shoulder girdle, which consist 
of the supraspinatus, the infraspinatus and teres minor, the 
subscapularis and the coracobrachialis.  Functions involve 
stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in the socket, 
abduction, and outward and inward rotation of the arm.  A 20 
percent evaluation is warranted for moderately severe or 
severe impairment to the nondominant extremity.  38 C.F.R. § 
4.73, DC 5304 (2000).

38 C.F.R. § 4.56 (2000), which involves the evaluation of 
muscle disabilities, provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Since the maximum rating provided under DC 5304, which 
involves the supraspinatus muscle, is 20 percent, a rating in 
excess of 20 percent could not be assigned under this code.  
DC 5303 provides a 30 percent evaluation for severe 
impairment to Muscle Group III, which includes the deltoid 
muscle.  However, VA examination in March 1999 showed 
elevation and abduction of the left arm to more than shoulder 
level and showed internal and external rotation to 45 degrees 
and 80 degrees, respectively.  Moreover, there is no evidence 
of any of the objective findings listed for a severe 
disability above, such as loss of deep fascia or muscle 
substance, muscles that swell and harden abnormally in 
contraction, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  In fact, it was noted in March 1999 
that the veteran's left shoulder disability did not impair 
his ability to work or perform daily activities.  Therefore, 
the disability picture for the veteran's service-connected 
postoperative left rotator cuff repair does not more nearly 
approximate the criteria for a 30 percent evaluation under DC 
5303.

Accordingly, Diagnostic Code 5201 is the most appropriate DC 
both because it most accurately reflects the nature of the 
veteran's symptoms and because it provides for a schedular 
evaluation in excess of the currently assigned 10 percent.  
Therefore, a 20 percent evaluation is granted under 38 C.F.R. 
§ 4.71a, DC 5201.  

With respect to Fenderson considerations, the Board believes 
that the 20 percent rating should be assigned as of the 
initial date of service connection, July 12, 1998.  The Board 
bases this conclusion of the evidence of record, which does 
not indicate that the veteran's postoperative left rotator 
cuff repair symptomatology has changed appreciably, either 
for the better or for the worse, since that time. 

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board is granting a 20 percent evaluation for the 
veteran's service-connected postoperative left rotator cuff 
repair under the DC for limitation of motion of the minor 
shoulder based on 38 C.F.R. § 4.7.  This evaluation takes 
into consideration functional loss due to pain on use.  
Moreover, the evidence does not demonstrate any additional 
significant functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40 and 4.45, and the 
veteran has pointed to no such additional pathology.

Extraschedular considerations

In its June 2000 Statement of the Case, the RO concluded that 
entitlement to an extraschedular evaluation was not warranted 
because there was no evidence in the case of unusual or 
exceptional factors that would render the rating schedule 
inadequate.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96. As noted above, the RO has addressed 
the matter of the assignment of an extraschedular rating. The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record reflects that the veteran has not been 
hospitalized for his left shoulder disability since service.   
It was specifically noted on VA examination in March 1999 
that the veteran is right-handed and that his postoperative 
left rotator cuff repair did not interfere with his 
employment, and there is no objective evidence to the 
contrary.  A review of the medical evidence, which has been 
reported in detail above, fails to disclose any unusual 
clinical manifestations which would take the veteran's 
disability out of the norm contemplated by the schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  




ORDER

A rating of 20 percent for postoperative left rotator cuff 
repair is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

